Case: 1:13-cv-02665-JG Doc #: 44-1 Filed: 08/29/19 1 of 10. PagelD #: 518

_ EXHIBIT 1

 
Case: 1:13-cv-02665-JG Doc #: 44-1 Filed: 08/29/19 2 of 10. PagelD #: 519

 

vpwrn ona nonin
ADMINISTRATION OF COURTS

Office Of the Legal Adviser . yEWoN pyr now
Legal Assistance to Foreign Countries MA Mt? YP—s APInN

Date: 09/11/15

File: 1-498/15
Anthony L. Leffert, Attorney at Law
Robinson Waters and O'Dorisio, P.C
1099 Eighteenth Street
Suite 2600 _
Denver, CO 80202
US.A

Dear Sir/Madam,

 

Your request for service of documents upon Mechel Lenger has been executed,
Please find attached the certificate.
Please forward the attached documents to the proper authorities.

Sincerely,

Ae aa . .
Hegal‘Assistance to Foreign Countries

  

 

95464 po>wr? 22 OW) DIO NT
Kanfey Nesharim st. 22, Jerusalem, 95464, Israel
XX-XXXXXXX:0pD  02+6556919 :>u

E-mail; murtip

   
 

Toreign. Countries @:
DONTTD. MOI TY ©.

 

 
Case: 1:13-cv-02665-JG Doc #: 44-1 Filed: 08/29/19 3 of 10. PagelD #: 520

09/11/2015
Reverse of the request
CERTIFICATE

The undersigned authority has the honor to certify, in conformity with Article 6 of the
Convention,

1) That the documents directed to Mechel Lenger have been served*
o the 30/09/2015
o at Rechov Ohel Yehoshua 4, Jerusalem, Israel.

a) In accordance with the provisions of sub-paragraph (a) of the first paragraph of
Article 5 of the Convention*,

The documents referred to in the request have been delivered to:
o Identity and description of person:

o Relationship to the addressee:

eo Inconformity with the second paragraph of Article 12 of the Convention, the
applicant is requested to pay or reimburse the expenses detailed in the attached
statement*,
Annexes
Documents returned: s..séscsce0e steseud (ensiacdenseycenaneenes sssenernes aeeegenens sevaeneerenaee
In appropriate cases, documents establishing the service:

era tecd onder READ PERE TOF EOD a teneeree tines POS ERV ER EP OOR OF UKE CER ERD ee y a eee ie

Done at Jerusalem, the

 

 
Case: 1:13-cv-02665-JG Doc #: 44-1 Filed: 08/29/19 4 0f10. PagelD #: 521

AQ 8BA (Rev, 02/14) Subpoena to Testify ata Deposition in a Civil Action

UNITED STATES DISTRICT COURT _

for the
Northern District of Ohio

PROCOM SUPPLY, LLC
~ Plaintiff
Vv,
MECHEL LANGNER, et al.,

 

Civil Action No, 1:73-cev-02665-JG

 

Defendant
SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To: . MECHEL LANGNER, Ohel Yehoshua 4, Apt. 7, Jerusalem, Israel 94477

 

(Name of persoii fo.whom this subpoena is. directed)

of Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify ata
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to.testify on your behalf about the following matters, or

those set forth in an attachment:

 

Place; Inbal Jerusalent Hotel, 3 Jabotinsky Stréet, | Date and Time:
Liberty Bell Park, Jerusalem 92145, Israel 1 04/06/2046 9:00am

 

 

 

 

The deposition will be recorded iby this method; _ Certified Shorthand Reporter _

clectronically stored. information, or objects, and must permit inspection, copying, testing, or. sampling of the
material: SEE Exibit A attached hereto,

 

The following provisions of Fed. R. Civ, P. 45 are attached - Rule 450), relating to: the:place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

CLERK OF COURT
OR

   

 

Signature of Clerk ov Deputy Clerk Ww Ain bney ‘s signa | SS

 

 

 

The name, address, e-mail address, and i telephone number of the attorney representing, (name afparty) Procom| supply LLC

, who issues or requests this subpoer subpoenk, are:
Anthony L. Leffert, Robinson Waters & O'Dorisio, P, C., 1099 18th St., Ste. 2600, Denver, CO 80202; tel: 303-297-2600

 

 

Notice to the person who issues or requests this subpoena ‘
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to

whom it is directed. Fed. R. Civ, P, 45(a)(4).

 
Case: 1:13-cv-02665-JG Doc #: 44-1 Filed: 08/29/19 5 of 10. PagelD #: 522

_ AOBBA (Rey. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No, 1:13-cv-02665-JG

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed, R. Civ, P. 45.)

[ received this subpoena for (name of individual and title, ifany) MECHEL LANGNER
on (date) :

C1 served the subpoena by delivering a copy to the named individual as follows:

ee heme eas et lt ies SMe a Rie Sy hae eas ee oo,

On (date) ; Or

0 I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or-agents, Ihave also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
$

My fees are $ . _ for travel and’ $ / for services, for a total of $ 0:00

I declare under penalty of perjury that this information is true.

eet

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:

 
 

Case: 1:13-cv-02665-JG Doc #: 44-1 Filed: 08/29/19 6 of 10. PagelD #: 523

AO 88A (Rev. 02/14) Subpoena to Testify ato Deposition ino Civil Action (Page 3)

Federal Rule of Civil Procedure 45 (¢), (4); (e), and (g) (Effective 12/1/13)

(¢) Place of Compliance,

(8) For a Trial, Hearing, or Deposition..A subpoena may command a
person to attend atrial, hearing, or deposition only as follows:
(A) within {00 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
tranisacts business in person, if the person
(i) is a party or a-party's officer, or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may. command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts busivess in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to n Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions, A party. or attorney
responsible for issuing and serving a subpoena must-take reasonable steps
to-avoid imposing unduc burden or expense on a.person subject to tho
subpoena, The court for the district where compliance {s required must
enforce this duty and impose an appropriate sanction—which may include
lost enmings and reasonable attamey’s fees—on a parly or attorney who
fails to-comply.

(2) Conunand to Protduce Materials or Permit Inspection,

(A) Appearance Not Required, A-person commanded to produce
ducuments, electronically stored information, or tangible things, or to
pennit the inspection of premises, need not appear in person al the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial,

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve-on ihe party or attomey designated
in the subpoena a writlen-objection (a inspecting, copying, testing, or
sampling any or all.of the materials or to inspecting the premises—or to
producing electronically stored information In the:form or forms requested.
The objection must be served before the enrlicr of the Ime specified for
compliance or 14 days afer the subpoena is served, If an objection is made,
the following rules apply:

(1) At any time, on notice to-the commanded person, the serving party
may move-the court for the district where compliance-is required for an
order compelling production or Inspection.

(il) These acts may be required only as directed in the order, and the
order mus( protect a person who is neither 4 party nor a party's officer from
significant expense resulting from compliance,

(3) Quashing or Modifying a Subpacna,

(A) When Required, On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(il) requires a person to comply beyond the geographical timits
specified in Rule 45(c);

(iil) requires disclosure of privileged or other protected matter, ifno -
exception or waiver applies; or

(iv) subjects a person to undue burden,

(B) When Permitted, To protect a person subject to or affected by 4

subpoena, the court for the district where compliance is required may, on
‘motion, quash or modify ihe subpoena if it requires;

(i) disclosing’o trade secret or other confidential research, development,
or commercial information; or
(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert's
study (hal was not requested by a party.

(C) Specifying Conditions as.an Alternative. tn the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions {f the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and
(ii) ensures that the subpoenaed person will be reasonably compensated.

(c) Duties in Responding to a: Subpoena.

‘(L1) Producing Documents or Electronically Stored Information, These
rocedures apply to producing documents or electronically: stored
information:

(A) Documents. A person responding lo a subpoena to produce documents
must:produce them as they are kept in the ordinary course of business or
mus(-organize.and label them to. correspond lo the categories in (he demand.

(B) Form for Producing. Electronically Stored information Not Specified.
Ifa subpoena does not specify a.form Jar producing electronically stored
information, the person responding must produce it in a form or forms in
which il is ordinarily maintained or in a reasonably usable form.or forms.

_{(C) Electronically Stored Information Produced in Only One Forin, The
person responditig need nol produce the same electronically stored
infonnation in more than one form.

(D) dnaccessible Electronically Stored Information. The person
responding need nol provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue-burdén-or cost,-On motion to compel discovery or for-a protective
order, (he person responding must show that-the information is not
reasonably accessible because of: uiidue burden or-cdst. [F thal showing.is
made, the court may nonetheless order discovery. fram such sources if the
requesting party shows good cause, considering the imitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery,

(2) Clalining Privilege or Protection.

(A) daformation Withheld, A. person withholding subpocnaed:information
under-a claim that iCis privileged or subject to protection as.{riol-preparntion
material must:

(i) expressly make the claim; and
(ii) describe (he nature of the withheld documents, communications, or
langible (hings in & manner that, without revealing. information itself

- privileged or protected, will enable the parties to assess the claim.

(B):/nformation Produced. If information produced in response to'a
subpoena is subject (o « claim of privilege or ofprotectionas
iidl-preparation material, (he person making Abe clain. may notheany party
that- received the irformation-of the claim.snd the basis for ii, Aller boing
notified, a.party must promptly return; sequester; or destroy. the specified
informatlon arid. any copies it has, niust not use or disclose the infomation
until the claim js resolved; mus! take reasonable steps to retrieve the
information ifthe party disclosed it before being notified; and niiy:promptly
present the infonnation under seal to ihe-court-for the districl where
compliance:is required for adetermination of the claint, The person who
produced the infonnation must preserve the information until the claim is
resolved. : . ,

(g) Contempt.

- The court for the district where compliance is required—and also, after a

motion is transferred, the issuing court—may hold incontempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or-an order rélated to: it.

 

For access to. subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 

 
Case: 1:13-cv-02665-JG Doc #: 44-1 Filed: 08/29/19 7 of 10. PagelD #: 524

EXHIBIT A

Documents to be produced pursuant to Fed. R. Civ..P. 69(b):
1. Any tax returns filed with any government for the period 2012 - 2014;

2. All bank or financial institution statements for all accounts in in the name of
or used by Mechel Langner for the period 2012 to the present; and

3. All records relating to any real or personal property, business or entity, or

stocks, bonds, notes, retirement accounts, life insurance or. other
investments. in which Mechel Langner has an interest.

523400--05146.007

 
Case: 1:13-cv-02665-JG Doc #: 44-1 Filed: 08/29/19 8 of 10. PagelD #: 525

Case: 1:13-cv-02665-JG Doc #: 21 Filed: 04/24/14 1 of 3. PagelD #: 214

UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF OHIO

Civil Action No. 1:13-cv-02665-JG

PROCOM SUPPLY, LLC, a Colorado limited liability company,
Plaintiff,

v.

MECHEL LANGNER, an individual,

AHARON MANN, and individual,

THE FIRST NATIONAL GROUP, LLC, a limited liability company,

L AND M REALTY BROKERS LLC, a limited liability company,
FIRST NATIONAL MANAGEMENT LLC, a limited liability company,
and REAL INVESTORS LLC, a limited liability company,

Defendants.

 

ENTRY OF DEFAULT JUDGMENT

 

THIS MATTER having come before the Court on the Amended Motion for Entry of
Default Judgment and the Court having reviewed the file and being fully advised, the Court
hereby FINDS and ORDERS as follows: |

I. Plaintiff's Amended Motion for Entry of Default Judgment is hereby GRANTED;

2. Default Judgment is hereby entered pursuant to Fed. R. Civ. P. 55 in favor of
Plaintiff Procom Supply, LLC, and against Defendants Mechel Langner, Aharon Mann, First
National Group LLC, L and M Realty Brokers LLC, First National Management LLC and Real
Investors LLC; |

3. Judgment is hereby entered in favor of Plaintiff and against Defendants, jointly

and severally, in the following amounts:

461043--05146,007

 
Case: 1:13-cv-02665-JG Doc #: 44-1 Filed: 08/29/19 9 of 10. PagelD #: 526

Case: 1:13-cv-02665-JG Doc #:.21 Filed: 04/24/14 2 of 3. PagelD #: 215

a. In favor of Plaintiff Procom Supply, LLC and against Defendant Mechel
Langner for the original investment amount of $189,000.00 plus interest at the rate of 3%
from the date of the investment September 25, 2008, through April 8, 2014, in the
amount of $31,394.71 for a total amount due and owing to Procom of $220,394.71;

b, In favor of Plaintiff Procom Supply, LLC and against Defendant Aharon
Mann for the original investment amount of $189,000.00 plus interest at the rate of 3%
from the date of the investment September 25, 2008, through April 8, 2014, in the
amount of $31,394.71 for a total amount due and owing to Procom of $220,394.71;

c, In favor of Plaintiff Procom Supply, LLC and against Defendant The First
National Group, LLC for the original investment amount of $189,000.00 plus interest at
the rate of 3% from the date of the investment September 25, 2008, through April 8,
2014, in the amount of $31,394.71 for a total amount due and owing to Procom of
$220,394.71;

d. In favor of Plaintiff Procom Supply, LLC and against Defendant L and M
Realty Brokers LLC for the original investment amount of $189,000.00 plus interest at
the rate of 3% from the date of the investment September 25, 2008, through April 8,
2014, in the amount of $31,394.71 for a total amount due and owing to Procom of
$220,394.71;

€. In favor of Plaintiff Procom Supply, LLC and against Defendant First
National Management LLC for the original. investment amount of $189,000.00 plus
interest at the rate of 3% from the date of the investment September 25, 2008, through
April 8, 2014, in the amount of $31,394.71 for a total amount due and owing to Procom

of $220,394.71;

461043--05146.007

 
Case: 1:13-cv-02665-JG Doc #: 44-1 Filed: 08/29/19 10 of 10. PagelD #: 527

Case: 1:13-cv-02665-JG Doc #: 21 Filed: 04/24/14. 3 of 3. PagelD #: 216

f. In favor of Plaintiff Procom Supply, LLC and against Defendant Real
Investors LLC for the original investment amount of $189,000.00 plus interest at the rate
of 3% from the date of the investment September 25, 2008, through April 8, 2014, in the
amount of $31,394.71 for a total amount due and owing to Procom of $220,394.71];

g. _ Pursuant to O.R.C. 2307.61, Civil Theft, in favor of Plaintiff and against
each of the Defendants, jointly and severally, for treble the amount of his investment .
which totals $567,000.00; and

h. In favor of Plaintiff Procom Supply, LLC and against each of the

Defendants for statutory interest pursuant to 28 U.S.C. §1961, until satisfied.

SO ORDERED this?4th day of April 2014,

BY THE COURT:

s/ James S, Gwin

 

James S. Gwin
United States District Judge
Northern District of Ohio

461043--05146.007

 

 
